Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al.(2014/0094530).
Combs et al. discloses processes for the production of PUR/PIR Rigid foams comprising reacting a reactive mixture of polyol as claimed, including Stepanpol PS2352 a polyester polyol {MW=468}, blowing agents as claimed, including halogen free hydrocarbons that include pentane, catalyst and isocyanate as claimed, and halogen-free fire retardants meeting the structural requirements of component A5 of applicants’ claims, including, particularly, bisphenol A bis(diphenyl phosphate)[claim 11] and triethyl phosphate[claim 12]. {see Title, Abstract paras [0034]-[0065] & [0068], Examples and claims}.  
Combs et al. differs from applicants’ claims in that it does not require a blend of 2 phosphorus-containing compounds. However, Combs et al. does disclose multiple halogen-free selections of phosphorus-containing fire retardants for the purposes of their invention, and it has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).{Note also: MPEP 2144.06 I. [R-6]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of the halogen-free phosphorus-containing fire retardants provided for by Combs et al. in forming the preparations of Combs et al.  for the purpose of providing good, environmentally friendly, fire retarding effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, as to any difference that may be evident in amount selections as claimed, including claim 7 and new claims 16-19, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the fire retardants of Combs et al. in any amounts within the total reaction mixture and in any proportion relative to each other in forming the preparations of Combs et al. for the purpose of forming acceptable fire retardant products in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to difference that may be evident in claims 3 and 4 based on selection of blends of polyester and polyether polyols as claimed, Combs et al. does allow for blends of polyester and polyether polyols having preferred functionalities as claimed and calculated molecular weights in overlap with those claimed (para [0060]). Further, again, has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....{Note, again: MPEP 2144.06 I. [R-6]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of polyols, including blends of any of the polyether and polyester polyols provided for by Combs et al., in forming the preparations of Combs et al.  for the purpose of providing good, rigid foam forming reactant mixes in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.   

Applicant’s arguments have been considered. However, rejection is maintained.  
At the outset it is noted that the incorrect referencing of Fyrolflex RDP in the rejection was unnecessary and has been removed from the statement of the rejection without changing the grounds of rejection. 
It is held and maintained that the position of obviousness as set forth in the rejection above is appropriately maintained.  Position regarding selections of blends as set forth above is maintained, and it has not been refuted through identification of non-obvious distinction in fact. Further, selections of members provided for by Combs et al., blends thereof, and any amounts and proportions of each component thereof for purposes of providing their designed fire retardant effects are maintained to be obvious as laid out in the body of the rejection above.  
The result effective variable in the instant case is the fire retardancy imparted by the selections of the instant concern.  Positions asserting obviousness in this regard are maintained for the reasons laid out in the body of the rejection above.  It is held and maintained that applicant has not identified non-obviousness distinction in fact, nor has a sufficient showing of new or unexpected results been established in the evidence of record in order to overcome the above rejection.
As to assertions concerning results that may be made, the following are held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.
Applicants’ have not persuasively demonstrated unexpected results for the combinations utilized in the processes of their claims. Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature.  Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The only disclosure of Combs et al. regarding NCO Index values is in its examples with an Index value of 250 being the lowest value identified.  There is no disclosure, guidance or motivation sufficiently provided for by Combs et al. taken alone or in combination with other prior art, to utilize NCO Index values required by the limits of claim 20 in the processes provided for by Combs et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765